Citation Nr: 0920275	
Decision Date: 06/01/09    Archive Date: 06/09/09

DOCKET NO.  07-09 982	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Whether the claimant has forfeited eligibility, under 38 
U.S.C.A. § 6103(a) (West 2002), for VA benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

An affiant, A.D.



ATTORNEY FOR THE BOARD

D. Schechter, Counsel


INTRODUCTION

The Veteran had recognized service, including Philippine 
Commonwealth Army service from September 1941 to August 1942, 
and Regular Philippine Army service from August 1945 to April 
1946, and was a prisoner of war (POW) from May 7, 1942, to 
August 30, 1942.  He died in January 1989.  The claimant is 
seeking benefits as his widow.  

This appeal to the Board of Veterans' Appeals (Board) arose 
from a July 2005 final administrative forfeiture decision by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Manila, Philippines.  That determination was in turn 
affirmed by the Veterans Benefits Administration, 
Compensation and Pension Service, in Washington, D.C., in a 
December 2005 decision.   

This appeal has been advanced on the Board's docket pursuant 
to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. § 7107(a)(2) 
(West 2002).


FINDINGS OF FACT

1.  In March 2003 the claimant submitted a statement signed 
by an affiant, A.D., which the claimant had prepared for the 
affiant, without a reasonable expectation of the statement's 
veracity.  

2.  At an August 2004 hearing, that affiant, A.D., recanted 
that March 2003 submitted statement, admitting that the 
statement was false.

3.  In December 2005, the claimant was informed of a VA 
decision that she had forfeited all rights to benefits under 
the laws administered by VA, because she had knowingly and 
intentionally presented a materially false and fraudulent 
statement for the purpose of obtaining VA benefits.


CONCLUSION OF LAW

The statutory criteria for forfeiture of the claimant's 
rights, claims, and benefits under the laws administered by 
VA have been met beyond a reasonable doubt.  38 U.S.C.A. 
§§ 5103, 5103A, 5107, 6103 (West 2002); 38 C.F.R. §§ 3.901, 
3.905 (2008).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002 & Supp. 2006); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2006).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his representative of any information, and any 
medical or lay evidence, that is necessary to substantiate 
the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  
Proper VCAA notice must inform the claimant of any 
information and evidence not of record (1) that is necessary 
to substantiate the claim, (2) that VA will seek to provide, 
and (3) that the claimant is expected to provide; and (4) 
must ask the claimant to provide any evidence in his 
possession that pertains to the claim, in accordance with 
38 C.F.R. § 3.159(b)(1).  

The Board acknowledges that, in this case, there has been no 
specific notice or development accomplished pursuant to the 
VCAA with regard to the question of forfeiture.  However, the 
forfeiture statute resides in Chapter 61 of Title 38 of the 
United States Code, and the regulations pertaining to 
forfeiture have their own notice and development provisions.  
See, e.g., Barger v. Principi, 16 Vet. App. 132, 138 (2002), 
to the effect that the VCAA provisions apply only to 
procedures under Chapter 51 of Title 38, U.S. Code.

Under 38 C.F.R. § 3.905(b), forfeiture of benefits under 38 
C.F.R. §§ 3.901, 3.902 will not be declared until the person 
has been notified by the Regional Counsel or, in the VA 
Regional Office, Manila, Philippines, the Adjudication 
Officer, of the right to present a defense.  Such notice 
shall consist of a written statement sent to the person's 
latest address of record setting forth the following:  (1) 
The specific charges against the person; (2) A detailed 
statement of the evidence supporting the charges, subject to 
regulatory limitations on disclosure of information; (3) 
Citation and discussion of the applicable statute; (4) The 
right to submit a statement or evidence within 60 days, 
either to rebut the charges or to explain the person's 
position; (5) The right to a hearing within 60 days, with 
representation by counsel of the person's own choosing, that 
fees for the representation are limited in accordance with 
38 U.S.C.A. § 5904(c), and that no expenses incurred by a 
claimant, counsel, or witness will be paid by VA.

VA has complied with all of those specified provisions.  In a 
March 2005 proposed administrative decision, the March 2005 
charge letter from VA, the final administrative decision in 
July 2005, the December 2005 forfeiture decision by the 
Compensation and Pension Service, and the February 2007 
Statement of the Case (SOC), the claimant was provided notice 
of the specific charges against her, a detailed statement of 
the evidence supporting the charges, and citation to and 
discussion of the applicable law.  Furthermore, the March 
2005 charge letter from VA specifically notified the claimant 
of the right to submit a statement or evidence within 60 days 
(either to rebut the charges or to explain her position), and 
of her right to a hearing within 60 days, with representation 
by counsel of her own choosing.  The March 2005 charge letter 
and the February 2007 letter attached to the SOC clearly 
explained that no expenses incurred by a claimant, counsel, 
or witness would be paid by VA.  (Fees for the representation 
are limited in accordance with 38 U.S.C.A. § 5904(c).)

The claimant/appellant was informed of the statutory basis 
for forfeiture actions, and of the evidence considered by the 
RO in initiating and effectuating the forfeiture of her VA 
benefits.  She was notified of a proposed forfeiture action, 
which included the reasons and bases supporting the action.  
The claimant has submitted statements in her support, and all 
known and available evidence relevant to this forfeiture 
action has been collected for review.  The evidence on file 
does not show, and the claimant does not contend, that there 
is any additional evidence relevant to this appeal which has 
not been obtained.  The Board finds that there is no 
reasonable likelihood that any additional evidence is 
available with respect to the issue of forfeiture which 
presents a reasonable possibility of affecting the outcome of 
this case, and the claimant has been informed of the evidence 
which she must present and the evidence which VA would 
collect on her behalf.  Therefore, no additional assistance 
or notification is necessary or required. 

II.  Forfeiture of Right to VA Benefits 

Whoever knowingly makes a false or fraudulent affidavit 
concerning any claim for benefits under the laws administered 
by VA (except for insurance benefits) shall forfeit all 
rights, claims, and benefits under all laws administered by 
VA (except insurance benefits).  38 U.S.C.A. § 6103(a) (West 
2002); 38 C.F.R. § 3.901(a) (2008).

Forfeiture will not be declared until an individual has been 
notified by VA of the right to present a defense and notice 
of the specific charges, a detailed statement of the evidence 
supporting the charges, citation and discussion of the 
applicable statute, the right to submit a statement or 
evidence within 60 days either to rebut or explain, and the 
right to a hearing within 60 days.  38 C.F.R. § 3.905(b) 
(2008).  As addressed in the notice and development 
discussion, supra, these procedures have been adequately 
completed.  

The determination of whether the veteran knowingly submitted 
false or fraudulent evidence to VA is a question of fact.  
See Macarubbo v. Gober, 10 Vet. App. 388 (1997).  The burden 
of proof is upon VA to show that forfeiture is supported by 
the evidence beyond a reasonable doubt.  Trilles v. West, 13 
Vet. App. 314 (2000) (en banc).

Pertinent facts in this case are relatively simple.  The 
claimant, in support of her claim for VA death benefits based 
on service connection for the cause of death of her husband, 
the Veteran, submitted various statements and affidavits.  
Among these was a statement by the affiant, A.D., submitted 
in March 2003, to the effect that the affiant was a soldier 
of the United States Armed Forces in the Far East, USAFFE, 
during World War II; that he was a former prisoner of war at 
Camp O'Donnel, Capas Tarlac, from April 1942 to December 
1942; that he met the Veteran, the claimant's spouse, who was 
a fellow townsperson, at Camp O'Donnel while they were 
imprisoned at that camp; that at that time the Veteran was 
suffering from malaria, dysentery, and swollen feet; and that 
he, A.D., was submitting this "true and correct" statement 
at the request of the claimant.

The affiant, A.D., in August 2004, was brought to a VARO 
hearing to address the veracity of the above affidavit signed 
by him and submitted to VA in March 2003.  At that hearing 
the affiant testified that the written statement had been 
brought to him by the claimant, that he had read it but did 
not understand it, and that he had signed it because he saw 
the name of the fellow soldier, the Veteran, on it, and he 
knew the Veteran was a soldier.  However, he testified that 
he, in fact, had not seen the Veteran at Capas Tarlac, but 
rather saw him in the mountains of Bataan, Little Baguio.  He 
testified that because he was never with the Veteran at the 
Camp O'Donnel concentration camp, he had not seen the Veteran 
with dysentery, swollen feet, and malaria.  

In several submitted statements, the appellant has contended 
that the affiant, A.D., is disreputable because he has made 
false statements, and hence, in effect, his statements cannot 
be used to attack the appellant's honesty.  She has further 
averred, in a statement accompanying her March 2007 
substantive appeal, on VA Form 9, that she never thought to 
submit "false or fraudulent evidence in order to obtain 
legal entitlement to VA benefits . . . ."  However, in that 
statement submitted in March 2007, she conceded that she had 
brought the prepared statement for the affiant to sign.  She 
has not contended that the statement signed by the affiant, 
A.D., was instead the affiant's own honest and accurate 
statement.  While the claimant disputes whether the affiant 
understood the statement or not, contending that the 
affiant's daughter explained it to him, that question of 
whether or not he understood the prepared false statement 
when he signed it does not affect the critical issue before 
the Board, which is whether the claimant in this matter knew 
the statement to be false when the affiant signed it and when 
she submitted it to the RO as evidence in support of her 
claim.  

Hence, based on the affiant's testimony and the claimant's 
own statements, the Board finds that it is beyond a 
reasonable doubt that the claimant obtained the prepared 
statement for the affiant to sign, and had the affiant sign 
that statement, and then submitted that statement in 
furtherance of her claim for VA death benefits, all without 
the claimant having a reasonable basis for believing that 
statement to be true. 

With further regard to the appellant's March 2007 statement 
on VA Form 9, she essentially argues that the above-
identified fraudulent affidavit is now moot and of no effect, 
because of a pertinent regulatory change which removed the 
need for a factual predicate which the affiant's sworn 
statement was intended to verify.

After the submission of the fraudulent March 2003 affidavit, 
the regulations regarding presumptive service connection for 
former POWs were revised.  The former regulatory provisions 
provided for service connection on a presumptive basis for 
former POWs who had been detained for not less than 30 days 
and who developed certain diseases, including beriberi heart 
disease or ischemic heart disease (with localized edema 
during captivity), which became manifest to a compensable 
degree at any time after service. 

The current regulatory provisions provide for service 
connection on a presumptive basis for former POWs who develop 
certain diseases, including atherosclerotic heart disease or 
hypertensive vascular disease (including hypertensive heart 
disease) and their complications (including myocardial 
infarction, congestive heart failure, and arrhythmia).  No 
minimum period of internment is required under the revised 
regulations, and localized edema in captivity need not be 
shown.  The requirement that the condition become manifest to 
a compensable degree at any time after discharge has 
remained.  See 38 C.F.R. § 3.309(c) (effective October 7, 
2004); see also 69 Fed. Reg. 60,083, 60,083-90 (Oct. 7, 2004

Because the Veteran's death was caused, in part, by a 
cardiovascular accident and severe hypertension, the 
appellant apparently now contends that, due to the change in 
regulation described above, the fraudulent statement by A.D. 
would no longer be necessary to support her claim for 
service-connected death benefits.  The second and third 
attached sheets to her March 2007 Form 9 contain the 
following statement:

Any how, his recant statement was rendered null 
and void, once and for all, when the amendatory 
POW legislative act went into effect as of 
October 7, 2004, mandating service connection 
presumption to hypertension and cardiovascular 
diseases, among others even if in the absence of 
localized swelling of the lower extremeties to a 
former POW who suffered cardiac symptoms or heart 
disease during his lifetime.

Unfortunately for the appellant, there is no provision in the 
law (and neither she or her representative has identified 
any) which would permit her to avoid forfeiture on the basis 
that an admittedly and knowingly fraudulent statement has now 
lost its efficacy.  Hence, it is beyond a reasonable doubt 
that the claimant participated in making a false or 
fraudulent affidavit, with knowledge of its likely being 
false of fraudulent, concerning her claim for benefits.  
Accordingly, forfeiture of all her rights, claims, and 
benefits under all laws administered by VA (except insurance 
benefits) is warranted.  38 U.S.C.A. § 6103(a); 38 C.F.R. § 
3.901(a).


ORDER

The declaration of forfeiture against the claimant was proper 
under 38 U.S.C.A. § 6103(a), and the appeal to remain 
eligible for VA benefits is denied.



___________________________
ANDREW J. MULLEN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


